Broyles, O. J.
1. Upon the hearing of the motion for a continuance of the case, based upon the absence of a witness, the movant failed to show that the witness was not absent by his (the movant’s) permission, or that he expected to have the testimony of the witness at the next term of the court, or that the application for a continuance was not made for the purpose of delay. The showing was deficient in several other particulars, and the denial of the motion was not error.
2. The general grounds of the motion for a new trial are not argued or insisted upon in the brief of counsel for the plaintiff in error, and are treated as abandoned.

Judgment affirmed.


Luke amd Bloodworth, JJ., concur.